

114 S2942 RS: To extend certain privileges and immunities to the Gulf Cooperation Council. 
U.S. Senate
2016-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 475114th CONGRESS2d SessionS. 2942IN THE SENATE OF THE UNITED STATESMay 17, 2016Mr. Corker (for himself and Mr. Cardin) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsMay 19, 2016Reported by Mr. Corker, without amendmentA BILLTo extend certain privileges and immunities to the Gulf Cooperation Council. 
	
 1.Extension of certain privileges and immunities to the Gulf Cooperation CouncilThe International Organizations Immunities Act (22 U.S.C. 288 et seq.) is amended by adding at the end the following new section:
			
 18.Under such terms and conditions as the President shall determine, the President is authorized to extend the provisions of this title to the Cooperation Council for the Arab States of the Gulf to the same extent, and subject to the same conditions, as they may be extended to a public international organization in which the United States participates pursuant to any treaty or under the authority of any Act of Congress authorizing such participation or making an appropriation for such participation..May 19, 2016Reported without amendment